DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/US2019/048360 filed 08/27/2019. PCT/US2019/048360 has PRO of 62725152 filed 08/30/2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/12/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to preliminary papers filed 02/12/2021 in which claims 20-21 and 23-97 were canceled; 1-7, 9-18 and 22 were amended; and claim 98 was newly added. All the amendments have been thoroughly reviewed and entered.
	Claims 1-19, 22 and 98 are pending in this instant application, and examined herein on the merits for patentability.



Claim Objections
Claims 2-5 and 10-18 are objected to because of the following informalities:  there is no unit of measurement for % concentration ranges recited in said 2-5 and 10-18. Please include the unit of measurement for all the % concentration ranges in said claims (i.e., % w/w. % w/v, etc.). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 12-13, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”) in view of Holly (US 4,744,980; hereafter as Holly ’980).
Regarding claim 1, Holly ‘335 teaches a composition for treating dry eye comprising polyvinylpyrrolidone (povidone), fully hydrolyzed polyvinyl alcohol and partially hydrolyzed polyvinyl alcohol ([0008]-[0011]; claims 1-6 and 8-10). Holly ‘335 teaches the composition can be free of preservative ([0011]).
However, Holly ‘335 does not teach the molecular weight of the fully hydrolyzed polyvinyl alcohol of claim 1.
Regarding the molecular weight of the fully hydrolyzed polyvinyl alcohol of claim 1, Holly ’980 teaches a composition for treating dry eye comprising polyvinylpyrrolidone (povidone), fully hydrolyzed polyvinyl alcohol and partially hydrolyzed polyvinyl alcohol (Abstract; column 3, lines 44-end; column 4, lines 1-31; column 5, lines 1-21; Example 1; Example II, Table III; Example III, Table IV; claims 1-4, 9-13 and 16). Holly ’980 teaches suitable fully hydrolyzed polyvinyl alcohol include polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons (claim 3).
It would have been obvious to one of ordinary skill in the art to incorporate a fully hydrolyzed polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons as the fully hydrolyzed polyvinyl alcohol in the composition of Holly ‘335, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Holly ’980 provided the guidance to do so by teaching that a fully hydrolyzed polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons is suitable for use as the fully hydrolyzed polyvinyl alcohol in a composition for treating dry eye containing povidone and partially hydrolyzed polyvinyl alcohol such as those of Holly ‘335, and such fully hydrolyzed polyvinyl alcohol having said molecular weight when used in combination with a partially hydrolyzed polyvinyl alcohol synergistically provide the composition with sufficiently low surface tension while forming a highly water wettable absorbed layer over a hydrophobic solid such a cornea surface (Holly ‘980: Abstract; column 1, lines 5-15; column 4, lines 17-31; column 8, lines 10-16). Thus, an ordinary artisan seeking to provide a sufficiently low surface tension as well as improve the water wettability of a composition for treating dry eye would have looked using a fully hydrolyzed polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons as the fully hydrolyzed polyvinyl alcohol in the composition of Holly ‘335, per guidance from Holly ’980, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claims 2, Holly ‘335 teaches the composition contains about 1% w/w to about 4% w/w of povidone ([0010]; claim 10). 
Regarding claims 3-5, Holly ‘335 teaches the composition contains about 0.5% w/w to about 10% w/w of partially hydrolyzed polyvinyl alcohol and about 0.5% w/w to about 10% w/w of fully hydrolyzed polyvinyl alcohol ([0009]; claim 10). Holly ’980 teaches the concentrations of partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol can be optimized such that the combined concentration of partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol in the composition is between 0.05 and 3 weight percent (Example I; Example II, Table III; Example III, Table IV; claim 2). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the concentration partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 6, Holly ’980 teaches suitable fully hydrolyzed polyvinyl alcohol include polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons (claim 3), which overlaps the claimed “the fully hydrolyzed polyvinyl alcohol has a molecular weight in a range of 80,000 to 200,000 daltons”. Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine and select the optimum molecular weight of the fully hydrolyzed polyvinyl alcohol so as to achieve a resultant composition with the desired low surface tension and improved wettability. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the molecular weight of the fully hydrolyzed polyvinyl alcohol used in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 7, Holly ’980 teaches suitable partially hydrolyzed polyvinyl alcohol include polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons (claim 3), which overlaps the claimed “the partially hydrolyzed polyvinyl alcohol has a molecular weight in a range of 1,000 to 50,000 daltons”. Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine and select the optimum molecular weight of the partially hydrolyzed polyvinyl alcohol so as to achieve a resultant composition with the desired low surface tension and improved wettability. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the molecular weight of the partially hydrolyzed polyvinyl alcohol used in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 8, Holly ‘335 and Holly ‘980 teach the composition can further contain sodium chloride, boric acid, disodium edetate dihydrate, potassium chloride and water (Holly ‘335: [0008]-[0010]; Holly ‘980: Example 1; Example II, Table III; Example III, Table IV; claims 1-4, 9-13 and 16).
Regarding claim 9, Holly ’980 teaches suitable partially hydrolyzed polyvinyl alcohol include polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons (claim 3), which overlaps the claimed “the partially hydrolyzed polyvinyl alcohol has a molecular weight in a range of 1,000 to 50,000 daltons”. Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine and select the optimum molecular weight of the partially hydrolyzed polyvinyl alcohol so as to achieve a resultant composition with the desired low surface tension and improved wettability. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the molecular weight of the partially hydrolyzed polyvinyl alcohol used in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 10, Holly ’980 provides the guidance optimize the concentration of sodium chloride in the composition to a concentration of 0.625% or 0.71% (Example II, Table III; Example III, Table IV).
Regarding claim 12, Holly ’980 provides the guidance for optimizing the concentration of disodium edetate dihydrate to a concentration of 0.10% (Example II, Table III; Example III, Table IV).
Regarding claim 13, Holly ’980 teaches provides the guidance for optimizing the concentration of potassium chloride to a concentration of 0.066% or 0.015% (Example II, Table III; Example III, Table IV).
Regarding claim 19, Holly ‘335 teaches the pH of the composition can be optimized between about 5.0 and 8.0 ([0011]). Holly ‘980 teaches the pH of the composition can be optimized between about 5.0 and 8.0 (claim 9). Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the pH of the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 22, Holly ‘980 provides the guidance for optimizing the osmolality of the composition between 150 and 350 mOsm/kg (claim 10). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the osmolality of the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”) in view of Holly (US 4,744,980; hereafter as Holly ’980), as applied to claims 1 and 8 above, and further in view of Echols et al (US 2004/0142038 A1).
The composition of claims 1 and 8 is discussed above, said discussion being incorporated herein in its entirety.
However, Holly ‘335 and Holly ‘980 do not teach the concentration of sorbic acid of claim 11; the glycerin of claim 14; the ethyl alcohol of claim 15; the concentration of lecithin of claim 16; and the polysorbate of claim 17.
Regarding claim 11, Echols teaches a composition for treating dry eye comprising partially hydrolyzed polyvinyl alcohol, fully hydrolyzed polyvinyl alcohol, povidone, sodium chloride, potassium chloride, boric acid, disodium edetate dihydrate, and Amisol® Clear (lecithin, polysorbate 80, glycerin and ethanol) (Abstract; [0002], [0018], [0025]-[0029]; claims 1-11, 13 and 19). Echols teaches the composition contains boric acid at a concentration of 0.200% ([0029], Table 1).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of boric acid in the composition of Holly ‘335 to a concentration of 0.200%, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Echols provided the guidance to do so by teaching that the concentration of boric acid in the composition of Holly ‘335 can be optimized to a concentration of 0.200% so as to yield a pH value of the composition between about 5.0 and 8.0 (Echols: [0028]-[0029], Table 1), which is also the objective of using boric acid in Holly ‘335. Thus, an ordinary artisan seeking to a desired pH value for the composition would have looked to optimizing the concentration of boric acid in the composition of Holly ‘335 to a concentration of 0.200%, and achieve Applicant’s claimed invention with reasonable expectation of success.  Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the concentration of boric acid in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claims 14-17, Echols teaches the composition comprises Amisol® Clear, which contains lecithin, polysorbate 80, glycerin and ethanol, wherein the lecithin in Amisol® range from about 3% to 20% by weight, polysorbate 80 from 35% to 75%, glycerin from about 5% to about 50%, ethanol from about 2% to about 10%, and water at a concentration of about 10% ([0025], [0027], [0029], Table 1). Echols teaches Amisol® is added to the composition at a concentration of 0.02% to 0.3% by weight in water, preferably about 0.1% ([0027], [0029], Table 1). It is noted that the concentration of 0.02% to 0.03%, preferably about 0.1% of Amisol® meets the claimed concentrations encompassed for glycerin, ethyl alcohol (ethanol), lecithin, and polysorbate 80, as recited in claims 14-17, respectively (i.e., 0.1% of Amisol® containing 3% to 20% of lecithin = 0.003% to 0.02% lecithin concentration). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the concentrations lecithin, polysorbate 80, glycerin and ethanol in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
It would have been obvious to one of ordinary skill in the art to include Amisol® at a concentration of 0.1% in the composition of Holly ‘335, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Echols provided the guidance to do so by teaching that 0.1% of Amisol® functions as a dispersing agent and can be added to a composition containing partially hydrolyzed polyvinyl alcohol, fully hydrolyzed polyvinyl alcohol and povidone so as to prevent the formation of polymeric aggregates, which could form due to the high concentrations of polymers in the composition, and lessening the aggregate formation in the composition increases the efficacy of the polymers (Echols: [0027]). Echols teaches the Amisol® will also inhibit the formation of crystallized particles of the polymers on the eyelashes of dry eye patients (Echols: [0027]). Thus, an ordinary artisan seeking improve the stability and efficacy of the composition by preventing the formation of polymeric aggregates in the composition would have looked to including 0.1% Amisol® in the composition of Holly ‘335, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”) in view of Holly (US 4,744,980; hereafter as Holly ’980), as applied to claims 1, 7 and 9 above, and further in view of Echols et al (US 2004/0142038 A1) and Horn (US 2018/0098937 A1).
The composition of claims 1, 7 and 9 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 18, Holly ‘335 and Holly ‘980 teach the composition containing povidone, partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl can further contain sodium chloride, boric acid, disodium edetate dihydrate, potassium chloride and water (Holly ‘335: [0008]-[0011]; claims 1-6 and 8-10; Holly ‘980: Abstract; column 3, lines 44-end; column 4, lines 1-31; column 5, lines 1-21; Example 1; Example II, Table III; Example III, Table IV; claims 1-4, 9-13 and 16). Holly ‘335 teaches the composition contains about 0.5% w/w to about 10% w/w of partially hydrolyzed polyvinyl alcohol and about 0.5% w/w to about 10% w/w of fully hydrolyzed polyvinyl alcohol ([0009]; claim 10). Holly ’980 teaches the concentrations of partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol can be optimized such that the combined concentration of partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol in the composition is between 0.05 and 3 weight percent (Example I; Example II, Table III; Example III, Table IV; claim 2). Holly ‘335 teaches the composition contains about 1% w/w to about 4% w/w of povidone ([0010]; claim 10). Holly ’980 provides the guidance optimize the concentration of sodium chloride in the composition to a concentration of 0.625% or 0.71% (Example II, Table III; Example III, Table IV). Holly ’980 provides the guidance for optimizing the concentration of disodium edetate dihydrate to a concentration of 0.10% (Example II, Table III; Example III, Table IV). Holly ’980 teaches provides the guidance for optimizing the concentration of potassium chloride to a concentration of 0.066% or 0.015% (Example II, Table III; Example III, Table IV).
However, Holly ‘335 and Holly ‘980 do not teach the concentrations of boric acid, glycerin, ethyl alcohol, lecithin and polysorbate of claim 18, as well as, the hydrochloric acid and sodium hydroxide of claim 18.
Regarding the concentrations of boric acid, glycerin, ethyl alcohol, lecithin and polysorbate of claim 18, Echols teaches a composition for treating dry eye comprising partially hydrolyzed polyvinyl alcohol, fully hydrolyzed polyvinyl alcohol, povidone, sodium chloride, potassium chloride, boric acid, disodium edetate dihydrate, and Amisol® Clear (lecithin, polysorbate 80, glycerin and ethanol) (Abstract; [0002], [0018], [0025]-[0029]; claims 1-11, 13 and 19). Echols teaches the composition contains boric acid at a concentration of 0.200% ([0029], Table 1). Echols teaches the composition comprises Amisol® Clear, which contains lecithin, polysorbate 80, glycerin and ethanol, wherein the lecithin in Amisol® range from about 3% to 20% by weight, polysorbate 80 from 35% to 75%, glycerin from about 5% to about 50%, ethanol from about 2% to about 10%, and water at a concentration of about 10% ([0025], [0027], [0029], Table 1). Echols teaches Amisol® is added to the composition at a concentration of 0.02% to 0.3% by weight in water, preferably about 0.1% ([0027], [0029], Table 1). It is noted that the concentration of 0.02% to 0.03%, preferably about 0.1% of Amisol® meets the claimed concentrations encompassed for glycerin, ethyl alcohol (ethanol), lecithin, and polysorbate 80, as recited in claims 14-17, respectively (i.e., 0.1% of Amisol® containing 3% to 20% of lecithin = 0.003% to 0.02% lecithin concentration).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of boric acid in the composition of Holly ‘335 to a concentration of 0.200%, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Echols provided the guidance to do so by teaching that the concentration of boric acid in the composition of Holly ‘335 can be optimized to a concentration of 0.200% so as to yield a pH value of the composition between about 5.0 and 8.0 (Echols: [0028]-[0029], Table 1), which is also the objective of using boric acid in Holly ‘335. Thus, an ordinary artisan seeking to a desired pH value for the composition would have looked to optimizing the concentration of boric acid in the composition of Holly ‘335 to a concentration of 0.200%, and achieve Applicant’s claimed invention with reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art to include Amisol® at a concentration of 0.1% in the composition of Holly ‘335, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Echols provided the guidance to do so by teaching that 0.1% of Amisol® functions as a dispersing agent and can be added to a composition containing partially hydrolyzed polyvinyl alcohol, fully hydrolyzed polyvinyl alcohol and povidone so as to prevent the formation of polymeric aggregates, which could form due to the high concentrations of polymers in the composition, and lessening the aggregate formation in the composition increases the efficacy of the polymers (Echols: [0027]). Echols teaches the Amisol® will also inhibit the formation of crystallized particles of the polymers on the eyelashes of dry eye patients (Echols: [0027]). Thus, an ordinary artisan seeking improve the stability and efficacy of the composition by preventing the formation of polymeric aggregates in the composition would have looked to including 0.1% Amisol® in the composition of Holly ‘335, and achieve Applicant’s claimed invention with reasonable expectation of success.
Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the concentrations povidone, fully hydrolyzed polyvinyl alcohol, partially hydrolyzed polyvinyl alcohol, sodium chloride, boric acid, disodium edetate dihydrate, potassium chloride, lecithin, polysorbate 80, glycerin and ethanol in the composition would have been obvious based on the combined teachings of Holly ‘335, Holly ‘980 and Echols before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding the hydrochloric acid and sodium hydroxide of claim 18, Horn teaches a composition for treating dry eye can contain hydrochloric acid and sodium hydroxide as pH adjusting agents to adjust the pH of the composition as needed ([0001], [0096]-[0098] and [0191]).
It would have been obvious to one of ordinary skill in the art to include hydrochloric acid and sodium hydroxide in the composition of Holly ‘335, and produce the claimed invention. One of ordinary skill in the art would have been motivate to do so because Horn provided the guidance to do so by teaching that hydrochloric acid and sodium hydroxide can be added to a composition for treating dry eye such as those of Holly ‘335 so as the pH of the composition can be adjusted as needed. Thus, an ordinary artisan seeking to adjust the pH of the composition for treating dry eye to a desired/suitable pH range would have looked to including hydrochloric acid and sodium hydroxide, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”) in view of Holly (US 4,744,980; hereafter as Holly ’980), as applied to claim 1, and further in view of Cress (US 2012/0150132 A1).
The composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety. 	However, Holly ‘335 and Holly ‘980 do not teach the composition is stored in a dropper bottle comprising a squeezable container provided with a tapered dispenser that terminates in a discharge aperture of claim 98.
Regarding claim 98, Cress teaches a unit dose eye drop dispenser containing a squeezable receptacle (container) provided with a tapered dispenser that terminates in a discharge aperture (Abstract; [0012]-[0030]; claim 1). Cress teaches the eye drop disperser is used for storing fluid intended to be delivered to an eye such as lubricant ([0012]).
It would have been obvious to one of ordinary skill in the art to store the composition of Holly ‘335 and Holly ‘980 in the unit dose eye drop dispenser of Cress, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Cress indicated that the unit does eye drop dispenser is useful for holding fluids intended to be delivered to an eye such as lubricant, as such eye drop dispenser. Thus, an ordinary artisan seeking to store the composition of Holly ‘335 and Holly ‘980 in a dropper bottle would have looked to the unit dose eye drop dispenser to hold the composition therein, as such eye drop dispenser per Holly ’335 is a suitable unit-dose package for hold a preservative-free composition (Holly ’335: [0011]), thereby achieving Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613